Judgment was entered in the Supreme Court,
Per, Curiam.
The lease in this case contained a covenant to pay a certain money rent at stipulated times. This was a writing for the payment of money. The defendant was not a guarantor merely, but a surety for the performance of the tenant’s contract, and therefore liable for the money rent. His agreement was therefore-a writing to pay money, and the fact that he was surety or that his covenant was for the benefit of another, does not take it out of the Affidavit of Defence Law. These points are fully covered by the cases in Dewey v. Dupuy, 2 W. & S. 553; Frank v. Maguire, 6 Wright 77; Reigart v. White, 2 P. F. Smith 438; Johnston v. Cowan, 9 Id. 275.
Judgment affirmed.